


Exhibit 10.4

 

[g21832ke01i001.jpg]

 

 

Mortgage of shares

 

 

Dated

 

 

GFI Holdings Limited

(as Chargor)

 

Bank of America, N.A.

(as Administrative Agent)

 

 

SNR Denton UK LLP

One Fleet Place

London EC4M 7WS

United Kingdom

DX 242

 

ii

--------------------------------------------------------------------------------


 

Contents

 

1.

 

Interpretation

 

1

 

 

 

 

 

2.

 

Security

 

4

 

 

 

 

 

3.

 

Preservation of Security

 

4

 

 

 

 

 

4.

 

Warranties and Undertaking

 

6

 

 

 

 

 

5.

 

Documents and Registration

 

7

 

 

 

 

 

6.

 

Application of Proceeds

 

8

 

 

 

 

 

7.

 

Power of Attorney

 

9

 

 

 

 

 

8.

 

Protection of Purchaser

 

9

 

 

 

 

 

9.

 

Delegation

 

9

 

 

 

 

 

10.

 

Indemnity

 

10

 

 

 

 

 

11.

 

Waivers; Remedies Cumulative

 

10

 

 

 

 

 

12.

 

Further Assurance

 

10

 

 

 

 

 

13.

 

Notices

 

10

 

 

 

 

 

14.

 

Miscellaneous

 

11

 

 

 

 

 

15.

 

Release

 

12

 

 

 

 

 

16.

 

Governing Law and Jurisdiction

 

12

 

iii

--------------------------------------------------------------------------------


 

Mortgage of Shares

 

Dated

 

Between

 

(1)                        GFI Holdings Limited, a limited liability company
registered in England and Wales with company number 03405222 (the “Chargor”);
and

 

(2)                        Bank of America, N.A. as agent and trustee for the
Secured Parties (the “Administrative Agent” which expression shall include all
successor Administrative Agents appointed from time to time).

 

Recitals

 

(A)                    The Chargor enters into this Deed to secure the repayment
and satisfaction of the Secured Liabilities.

 

(B)                      The Chargor and the Administrative Agent intend that
this document take effect as a deed notwithstanding that it may be executed
under hand.

 

IT IS AGREED as follows:

 

1.                           INTERPRETATION

 

1.1                       Definitions

 

In this Deed:

 

Affiliate is defined in the Credit Agreement.

 

Companies means:

 

(i)                     GFInet Europe Limited, a limited liability company
incorporated in England and Wales with company number 03996781;

 

(ii)                  GFI Markets Limited, a limited liability company
incorporated in England and Wales with company number 07129437; and

 

(iii)               Fenics Limited, a limited liability company incorporated in
England and Wales with company number 03027028,

 

and Company means either one of them.

 

Credit Agreement means that certain Amended and Restated Credit Agreement dated
as of February 24, 2006 among GFI Group, Inc., a Delaware corporation, GFI
Holdings Limited, a company incorporated in England and Wales, the Guarantors
party thereto, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, relating to the amendment and restatement of a credit
agreement entered into as of August 23, 2004 and as the same may be further
amended, modified, supplemented, extended, restated and replaced from time to
time.

 

Debtor Relief Laws is defined in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Domestic Security Agreement is defined in the Credit Agreement.

 

Enforcement Event means the acceleration of the payment of Loans pursuant to the
Credit Agreement in accordance with the terms thereof.

 

Event of Default has the meaning given to that term in the Credit Agreement.

 

Foreign Loan Party is defined in the Credit Agreement.

 

Lenders is defined in the Credit Agreement.

 

Letter of Credit is defined in the Credit Agreement.

 

Loan is defined in the Credit Agreement.

 

Loan Documents is defined in the Credit Agreement.

 

Loan Party is defined in the Credit Agreement.

 

Related Rights means, in relation to the Shares, all dividends and other
distributions paid or payable after today’s date on all or any of the Shares and
all stocks, shares, securities (and the dividends or interest on them), rights,
money or property accruing or offered at any time by way of redemption, bonus,
preference, option rights or otherwise to or in respect of any of the Shares or
in substitution or exchange for any of the Shares.

 

Secured Liabilities means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Foreign Loan Party arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), actual or contingent, due or
to become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Foreign Loan Party of any
proceeding under any Debtor Relief Laws naming such person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  The foregoing shall also include debts, liabilities,
obligations, covenants and duties arising under any Swap Contract between any
Foreign Loan Party and any Lender or Affiliate of a Lender and all obligations
under any Treasury Management Agreement between any Foreign Loan Party and any
Lender or an Affiliate of a Lender, except for any obligation which, if it were
so included, would result in a contravention of Chapter 2 of Part 18 of the
Companies Act 2006.

 

Secured Parties means the Lenders, the Administrative Agent and any other holder
of Secured Liabilities.

 

Security Assets means the Shares together with all Related Rights in respect of
the Shares.

 

Security Period means the period beginning on the date of this Deed and ending
on the date on which the Secured Liabilities have been satisfied in full (other
than any obligations with respect to the indemnities set forth in the Loan
Documents and/or collateralized letters of credit) and the commitments under the
Credit Agreement shall have terminated or expired.

 

Shares means:

 

2

--------------------------------------------------------------------------------


 

(i)                     4,000,201 ordinary shares of $1.00 each issued and fully
paid in the share capital of GFInet Europe Limited;

 

(ii)                  33,602,410 ordinary shares of £1 each issued and fully
paid in the share capital of GFI Markets Limited; and

 

(iii)               4,599,097 preference shares of £0.01 each, 2,537,820 “A”
ordinary shares of £0.10 each and 3,053,394 ordinary shares of £0.10 each issued
and fully paid in the share capital of Fenics Limited,

 

together with 100% of any voting shares and 100% of any other shares in the
capital of each Company, in each case, which may be owned legally, beneficially
or otherwise by the Chargor after the date of this Deed.

 

Swap Contract is defined in the Credit Agreement.

 

Treasury Management Agreement is defined in the Credit Agreement.

 

1.2                     Construction

 

(a)                        In this Deed, unless the contrary intention appears,
a reference to:

 

(i)                     assets includes properties, revenues and rights of every
description, both present and future;

 

(ii)                  an authorisation or a consent includes an approval,
authorisation, consent, exemption, filing, licence, registration and resolution,
in each case given or made in writing;

 

(iii)               an enactment (be it express or implied) includes references
to any amendment, re-enactment, and/or legislation subordinate to that enactment
and/or any permission of whatever kind given under that enactment;

 

(iv)              a Loan Document or any other agreement or instrument is a
reference to that Loan Document or other agreement or instrument as amended,
novated, supplemented or replaced (in whole or in part);

 

(v)                 any party or person includes any person deriving title from
it or any successor, transferee or assignee;

 

(vi)              a person includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) or two or more of the
foregoing;

 

(vii)           Clauses are to the clauses of this Deed; and

 

(viii)        a person who is not a party to this Deed (other than a Lender) has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or
enjoy the benefit of any term of this Deed but this does not affect any right or
remedy of a third party which exists or is available apart from that Act.

 

(b)                       In the event of any conflict between the provisions of
this Deed and the Credit Agreement the provisions of the Credit Agreement shall
prevail

 

3

--------------------------------------------------------------------------------


 

2.                           SECURITY

 

2.1                     Mortgage

 

In consideration of the Administrative Agent and the Lenders entering into the
Credit Agreement, the Chargor in the manner specified in Clause 2.2 of this Deed
and as security for the Secured Liabilities:

 

(a)                        mortgages and agrees to mortgage to the
Administrative Agent (as agent and trustee for the Secured Parties) all of the
Shares, the same to be a security by way of a first equitable mortgage; and

 

(b)                       mortgages and agrees to mortgage to the Administrative
Agent (as agent and trustee for the Secured Parties) all the Related Rights
accruing to all or any of the Shares, the same to be a security by way of a
first equitable mortgage,

 

PROVIDED THAT:

 

(i)                     until the occurrence of an Enforcement Event, all
dividends and other distributions mortgaged as Related Rights pursuant to
paragraph (b) above may be paid directly to the Chargor (in which case the
Administrative Agent or its nominee shall execute any necessary dividend
mandate) and, if paid directly to the Administrative Agent shall be paid
promptly by it to the Chargor; and

 

(ii)                  subject to paragraph (c) of Clause 5, until the occurrence
of an Enforcement Event, all voting rights attaching to the Shares may be
exercised by the Chargor or, where the Shares have been registered in the name
of the Administrative Agent or its nominee, as the Chargor may direct in
writing, and the Administrative Agent and any nominee of the Administrative
Agent in whose name the Shares are registered shall execute any form of proxy or
other document reasonably required in order for the Chargor to do so.

 

2.2                     Title Guarantee

 

Every disposition effected by this Deed is made with full title guarantee.  The
other terms of this Deed do not limit or extend any of the covenants implied by
virtue of Part 1 of the Law of Property (Miscellaneous Provisions) Act 1994 but
create separate and independent obligations having effect cumulatively with
those implied covenants.

 

2.3                     Excluded Collateral

 

Notwithstanding anything to the contrary contained in this Clause 2, the
mortgage and charge of the Security Assets granted under this Clause 2 shall not
extend to any assets expressly excluded from section 2 of the Domestic Security
Agreement as applicable.

 

3.                           PRESERVATION OF SECURITY

 

3.1                     Continuing Security etc.

 

The security constituted by this Deed:

 

(a)                        shall be a continuing security and shall not be
satisfied by any intermediate payment or satisfaction of the whole or any part
of the Secured Liabilities but shall secure the ultimate balance of the Secured
Liabilities; and

 

4

--------------------------------------------------------------------------------


 

(b)                       shall be in addition to and shall not be affected by
any other security interest now or subsequently held by the Administrative Agent
for all or any of the Secured Liabilities.

 

3.2                     No Merger of Security

 

No prior security held by the Administrative Agent (whether in its capacity as
Administrative Agent or otherwise) or any of the other Secured Parties over the
whole or any part of the Security Assets shall merge into the security
constituted by this Deed.

 

3.3                     Obligations not affected

 

Neither the obligations of the Chargor under this Deed nor the security
constituted by this Deed shall be affected by any act, omission or circumstances
which but for this provision might operate to release or otherwise exonerate the
Chargor from its obligations under this Deed or affect such obligations or
security including (but without limitation) and whether or not known to the
Chargor or the Administrative Agent or any other Secured Party:

 

(a)                        any time or indulgence granted to or composition with
the Chargor or any Loan Party or any other person;

 

(b)                       the variation, extension, compromise, renewal or
release of, or refusal or neglect to perfect or enforce, any terms of any Loan
Document or any rights or remedies against, or any security granted by, the
Chargor, any Loan Party or any other person;

 

(c)                        any irregularity, invalidity or unenforceability of
any obligations of the Chargor or any Loan Party under the Loan Documents or any
other document or agreement or any present or future law or order of any
government or authority (whether of right or in fact) purporting to reduce or
otherwise affect any of such obligations to the intent that the Charger’s
obligations under this Deed and this security shall remain in full force and
this Deed shall be construed accordingly as if there were no such irregularity,
unenforceability, invalidity, law or order;

 

(d)                       any legal limitation, disability, incapacity or other
circumstances relating to the Chargor, any Loan Party or any other person or any
amendment to or variation of the terms of any Loan Document or any other
document or security.

 

3.4                     Waiver by Chargor

 

The Chargor waives any right it may have of first requiring the Administrative
Agent or any other Secured Party to proceed against or claim payment from any
person or enforce any guarantee or security before enforcing this Deed.

 

3.5                     Certificate of Administrative Agent conclusive

 

A certificate of the Administrative Agent as to the amount of the Secured
Liabilities shall, as against the Chargor, be conclusive evidence of such amount
in the absence of manifest error.

 

3.6                     Reinstatement

 

Where any discharge (whether in respect of this Deed, any other security or
otherwise) is made in whole or in part or any arrangement is made on the faith
of any payment, security or other disposition which is avoided or must be repaid
on bankruptcy, liquidation or otherwise without limitation, this security and
the liability of the Chargor under this Deed shall continue as if there had been
no such discharge or arrangement.

 

5

--------------------------------------------------------------------------------


 

4.                           WARRANTIES AND UNDERTAKING

 

4.1                     Warranties

 

Except as otherwise provided in the Credit Agreement, the Chargor represents and
warrants to the Secured Parties that:

 

(a)                        it is and will remain the sole beneficial owner of
its Security Assets and, save where the Security Assets have been registered in
the name of the Administrative Agent (as agent and trustee on behalf of itself
and the Secured Parties) or its nominee pursuant to this Deed, is and will
remain the absolute legal owner of its Security Assets save to the extent
permitted to be disposed of or encumbered under the Loan Documents;

 

(b)                       it will not take any action whereby the rights
attaching to its Security Assets are altered or diluted in a manner adverse to
the interests of the Administrative Agent or the other Secured Parties hereunder
save to the extent permitted under the Loan Documents;

 

(c)                        the Shares are fully paid and non-assessable (except
as such rights may arise under mandatory provisions of applicable statutory law
that may not be waived or otherwise agreed and not as a result of any rights
contained in any organisational document) and neither the Shares nor the Related
Rights are subject to any options to purchase or similar rights of any person;

 

(d)                       the Shares include and will continue to include all of
the issued share capital of each Company owned by the Chargor,

 

(e)                        the execution and delivery of this Deed and the
creation of the security contemplated by it will not contravene any restriction
to which the Chargor, any Company or the Security Assets are subject;

 

(f)                          this Deed constitutes the legal, valid and binding
obligations of the Chargor, enforceable in accordance with its terms, subject to
laws affecting creditors’ rights generally and general principles of equity; and

 

(g)                       the Chargor is duly incorporated under the laws of
Singapore and has the full power and authority (and has taken all necessary
corporate authorisations) to execute this Deed and comply with its obligations
under this Deed.

 

4.2                       Undertakings

 

Except as otherwise provided in the Credit Agreement the Chargor undertakes to
the Secured Parties that:

 

(a)                        it will not assign, pledge or otherwise encumber the
whole or any part of the Security Assets to anyone other than the Administrative
Agent (as agent and trustee for the Secured Parties) and other than as permitted
under the Loan Documents;

 

(b)                       it will not take or permit the taking of any action
whereby the rights attaching to any of the Security Assets or any other shares
in any Company are altered or further shares in any Company are issued other
than as permitted under the Loan Documents.

 

6

--------------------------------------------------------------------------------


 

5.                           DOCUMENTS AND REGISTRATION

 

5.1                     Deposit of securities and registration

 

(a)                        The Chargor shall forthwith deposit with the
Administrative Agent (as agent and trustee for the Secured Parties) or as the
Administrative Agent may direct all bearer instruments, share certificates and
other documents of title or evidence of ownership in relation to the Shares and
their Related Rights and shall execute and deliver to the Administrative Agent
all such share transfers and other documents as may reasonably be requested by
the Administrative Agent in order to enable the Administrative Agent or its
nominees to be registered as the owner or otherwise to obtain a legal title to
the same (in each case, for the purpose of the mortgage and charge under this
Deed) and, without limiting the generality of the foregoing shall (for such
purpose) deliver to the Administrative Agent (as agent and trustee for itself
and the Secured Parties) on today’s date executed (and, if required to be
stamped, pre-stamped) share transfers for all the Shares in favour of the
Administrative Agent and/or its nominee(s) as transferees or, if the
Administrative Agent so directs, with the transferee left blank and shall
procure that all such share transfers are at the request of the Administrative
Agent forthwith registered by each Company and that share certificates in the
name of the Administrative Agent and/or such nominee(s) in respect of all the
Shares are forthwith delivered to the Administrative Agent.

 

(b)                       The Chargor shall provide the Administrative Agent
with certified copies of all resolutions and authorisations approving the
execution of such transfer forms and registration of such transfers as the
Administrative Agent may reasonably require.

 

(c)                        The Administrative Agent and its nominee may at any
time after an Enforcement Event has occurred exercise or refrain from exercising
(in the name of the Chargor, the registered holder or otherwise and without any
further consent or authority from the Chargor and irrespective of any direction
given by the Chargor) in respect of the Security Assets any voting rights and
any powers or rights under the terms of the Security Assets or otherwise which
may be exercised by the person or persons in whose name or names the Security
Assets are registered or who is the holder thereof, including, without
limitation, all the powers given to trustees by any legislation in respect of
securities or property subject to a trust.  The Chargor shall not without the
previous consent in writing of the Administrative Agent exercise the voting
rights attached to any of the Shares in favour of resolutions in violation of
this Deed or the Credit Agreement.  After an Enforcement Event has occurred, the
Chargor hereby irrevocably appoints the Administrative Agent or its nominees its
proxy to exercise (as provided in or permitted by this Deed) all voting rights
so long as the Shares remain registered in the name of the Chargor.

 

(d)                       The Chargor during the continuance of this security
will make all payments which may become due in respect of any of the Security
Assets and, during the continuance of an Event of Default in making any such
payment, the Administrative Agent may if it thinks fit make such payment on
behalf of the Chargor.  Any sums so paid by the Administrative Agent shall be
repayable by the Chargor to the Administrative Agent on demand and pending such
repayment shall constitute part of the Secured Liabilities.

 

(e)        It is expressly agreed that, notwithstanding anything to the contrary
contained in this Deed, the Chargor shall remain liable to observe and perform
all of the conditions and obligations assumed by it in respect of the Security
Assets and neither the

 

7

--------------------------------------------------------------------------------

 

Administrative Agent nor any other Secured Party shall be under any obligation
or liability by reason of or arising out of the security over the Security
Assets conferred by this Deed.  Neither the Administrative Agent nor any other
Secured Party shall be required in any manner to perform or fulfil any
obligation of the Chargor in respect of the Security Assets, or to make any
payment, or to receive any enquiry as to the nature or sufficiency of any
payment received by them, or to present or file any claim or take any other
action to collect or enforce the payment of any amount to which they may have
been or to which they may be entitled under this Deed at any time or times.

 

(f)                          Subject to the proviso to Clause 2.1, upon the
occurrence of an Event of Default and at any time thereafter while the same is
continuing the Administrative Agent shall be entitled to put into force and
exercise in accordance with the terms of the Credit Agreement any and every
power possessed by the Administrative Agent by virtue of the security over the
Security Assets conferred by this Deed or available to a secured creditor (so
that Sections 93 and 103 of the Law of Property Act 1925 shall not apply to this
security) and in particular (without limitation):

 

(i)                      to sell all or any of the Security Assets in any manner
permitted by law upon such terms as the Administrative Agent shall in its
absolute discretion determine;

 

(ii)                   to collect, recover or compromise and give a good
discharge for any moneys payable to the Chargor in respect of the Security
Assets or in connection with them; and

 

(iii)                to act generally in relation to the Security Assets in such
manner as the Administrative Agent acting reasonably shall determine.

 

(g)                       For the avoidance of doubt, the Chargor agrees that
the enforceability of the security over the Security Assets conferred by this
Deed is not dependent on the performance or non-performance by any Secured Party
of its obligations under any agreement with the Chargor or the Guarantor or any
other person.

 

5.2                     Dematerialisation and further documents of title

 

The Chargor shall:

 

(a)                        immediately on conversion of any of the Shares from
certificated to uncertificated form, and on the creation or conversion of any
other securities which are for the time being comprised in the Security Assets
in or into uncertificated form, give such instructions or directions as the
Administrative Agent may reasonably require in order to protect or preserve its
security; and

 

(b)                       promptly upon receipt of any certificate or other
document evidencing any entitlement to any further or other Security Assets
deposit it with the Administrative Agent together with such share transfer forms
in blank or other documents as the Administrative Agent may reasonably require.

 

6.                           APPLICATION OF PROCEEDS

 

Any monies received by the Administrative Agent after this Deed has become
enforceable shall be applied in accordance with Section 9.03(b) of the Credit
Agreement.

 

8

--------------------------------------------------------------------------------


 

7.                           POWER OF ATTORNEY

 

Upon the occurrence of an Event of Default and while the same is continuing, the
Chargor, by way of security, irrevocably appoints the Administrative Agent the
attorney of the Chargor on its behalf and in the name of the Chargor or the
Administrative Agent (as the attorney may decide) to do all acts and things and
execute all documents which the Chargor could itself do in relation to any of
the Security Assets in connection with any of the matters provided for in this
Deed, including (without limitation but subject to the proviso to Clause 2.1):

 

(a)                        to execute any transfer, bill of sale or other
assurance in respect of the Security Assets;

 

(b)                       to exercise all the rights and powers of the Chargor
in respect of the Security Assets;

 

(c)                        to ask, require, demand, receive, compound and give a
good discharge for any and all moneys and claims for moneys due and to become
due under or arising out of any of the Security Assets;

 

(d)                       to endorse any cheques or other instruments or orders
in connection with any of the Security Assets; and

 

(e)                        to make any claims or to take any action or to
institute any proceedings which the Administrative Agent considers to be
necessary or advisable to protect the security created by this Deed.

 

8.                           PROTECTION OF PURCHASER

 

8.1                     No enquiry

 

No purchaser or other person dealing with the Administrative Agent or with its
attorney or agent shall be concerned to enquire:

 

(a)                        whether any power exercised or purported to be
exercised by it or him has become exercisable;

 

(b)                       whether any money remains due on this security;

 

(c)                        as to the propriety or regularity of any of its or
his actions; or

 

(d)                       as to the application of any money paid to it or him.

 

8.2                     Dealings valid

 

In the absence of bad faith on the part of such purchaser or other person, such
dealings shall be deemed, so far as regards the safety and protection of such
purchaser or other person, to be within the powers conferred by this Deed and to
be valid accordingly.  The remedy of the Chargor in respect of any impropriety
or irregularity whatever in the exercise of such powers shall be in damages
only.

 

9.                           DELEGATION

 

The Administrative Agent may at any time or times:

 

9

--------------------------------------------------------------------------------


 

(a)                        delegate to any person(s) all or any of its rights,
powers and discretions under this Deed on such terms (including power to
sub-delegate) as the Administrative Agent sees fit; and

 

(b)                       employ agents, managers, employees, advisers and
others on such terms as the Administrative Agent sees fit for any of the
purposes set out in this Deed.

 

10.                     INDEMNITY

 

10.1               Expenses

 

The Chargor will indemnify the Administrative Agent (as agent and trustee for
itself and the Secured Parties) and the other Secured Parties and every attorney
appointed by the Administrative Agent in respect of all liabilities and expenses
incurred by the Administrative Agent, such Secured Party or attorney in good
faith in the execution or purported execution of any rights in accordance with
this Deed.

 

10.2               Secured Parties not liable

 

Neither the Administrative Agent nor any other Secured Party shall be liable for
any losses arising in connection with the exercise or purported exercise of any
of its rights, powers and discretions in good faith under this Deed and in
particular (but without limitation) the Administrative Agent in possession shall
not be liable to account as mortgagee in possession or for anything except
actual receipts.

 

11.                     WAIVERS; REMEDIES CUMULATIVE

 

The rights of the Administrative Agent under this Deed:

 

(a)                        may be exercised as often as necessary;

 

(b)                       are cumulative and are not exclusive of its rights
under the general law; and

 

(c)                        may be waived only in writing and specifically and
may be on such terms as the Administrative Agent sees fit.

 

12.                     FURTHER ASSURANCE

 

The Charger shall from time to time upon the request of the Administrative Agent
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrative Agent may (acting reasonably) deem necessary for
the purpose of obtaining the full benefit of this Deed and of the rights and
powers generated under it.

 

13.                     NOTICES

 

13.1               Delivery and Receipt

 

All notices pertaining to this Deed shall be given in writing or facsimile and
shall be deemed to be given as follows:

 

(a)                        if in writing, when delivered; and

 

10

--------------------------------------------------------------------------------


 

(b)                       if by facsimile, when received,

 

save that any notice delivered or received on a non-working day or after
business hours shall be deemed to be given on the next working day at the place
of delivery or receipt.

 

13.2                 Addresses

 

(a)                        The Chargor’s address and facsimile number for
notices is:

 

GFI Group

1 Snowden Street

London EC2A 2DQ

 

Attention:          Nigel Brahams

Facsimile:         +44 (0) 7422 1164

 

With a copy to:

 

GFI Group Inc.

55 Water Street

New York, NY 10041

Attention:          Scott Pintoff

Facsimile:         +1 212 962 2965

 

or such as the Chargor may notify to the Administrative Agent by not less than
10 days’ notice.

 

(b)                       The Administrative Agent’s address and facsimile
number for notices are:

 

Bank of America, N.A.

335 Madison Avenue
New York, New York 10017

 

Attention:          Don Pinzon
Facsimile:          +1 646 556 0326

 

or such as the Administrative Agent may notify to the Chargor by not less than
10 days’ notice.

 

14.                     MISCELLANEOUS

 

14.1               Assignment

 

The Chargor may not assign any of its rights under this Deed.  The
Administrative Agent may assign all or any part of its rights hereunder from
time to time in accordance with the terms of the Credit Agreement.  References
to the Administrative Agent include assigns of the Administrative Agent.

 

14.2               Severability

 

If a provision of this Deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect:

 

(a)                        the validity or enforceability in that jurisdiction
of any other provision of this Deed; or

 

11

--------------------------------------------------------------------------------


 

(b)                       the validity or enforceability in other jurisdictions
of that or any other provision of this Deed.

 

14.3               Counterparts

 

This Deed may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same instrument and any party may enter
into this Deed by executing a counterpart.

 

14.4               Trust

 

(a)                        The Administrative Agent shall hold the benefit of
the covenants, mortgages, assignments and charges given by the Chargor in this
Deed upon trust for the benefit of the Secured Parties.

 

(b)                       The perpetuity period for each trust created by this
Deed shall be 80 years.

 

15.                     RELEASE

 

Upon the expiry of the Security Period (or sale or other disposition permitted
by the Credit Agreement but not otherwise), the Administrative Agent shall, at
the request and cost of the Chargor, take whatever action is reasonably
necessary to release the Security Assets from the security constituted by this
Deed and/or reassign the benefit of the Security Assets to the Chargor and
return to the Chargor all certificates and other documents of title to the
Shares, together with such instruments of transfer in respect thereof as may be
reasonably necessary in the circumstances, duly executed in favour of the
Chargor.

 

16.                     GOVERNING LAW AND JURISDICTION

 

16.1               Governing Law

 

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by English law.

 

16.2               Jurisdiction

 

(a)                        The courts of England have non-exclusive jurisdiction
to settle any dispute arising out of or in connection with this Deed (including
a dispute regarding the existence, validity or termination hereof or any
non-contractual obligation arising out of or in connection with this Deed) (a
“Dispute”).

 

(b)                       The parties hereto agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no party will argue to the contrary.

 

(c)                        No party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction.  To the extent
allowed by law, a party may take concurrent proceedings in any number of
jurisdictions.

 

THIS DEED has been executed and delivered as a deed by each party hereto on the
date specified above.

 

12

--------------------------------------------------------------------------------


 

SIGNATORIES

 

The Chargor

 

 

 

 

 

Signed as a deed by

)

 

GFI Holdings Limited

)

 

acting by

)

 

 

)

Director

 

)

 

and

)

 

 

)

 

 

)

Director/Secretary

 

 

 

 

 

 

The Administrative Agent

 

 

 

 

 

Signed as a deed by

 

 

BANK OF AMERICA, N.A.

)

 

a company incorporated in New York,

)

 

acting by

)

Authorised Signatory

 

)

 

who in accordance with the laws of that

)

 

territory is/are acting under the authority

)

 

of that company

)

Authorised Signatory

 

13

--------------------------------------------------------------------------------
